                    Case 1:20-cv-10023-BCM Document 13 Filed 04/01/21 Page 1 of 1




                                                               U.S. Department of Justice

                                                               United States Attorney
                                                                                                                4/1/2021
                                                               Southern District of New York
                                                               86 Chambers Street, 3rd floor
                                                               New York, NY 10007


                                                                March 29, 2021


          BY ECF

          Honorable Barbara C. Moses
          United States Magistrate Judge
          United States District Court
          500 Pearl Street
          New York, New York 10007

                                        Re: Wilson Granger v. Comm’r of Soc. Sec.
                                            20 Civ. 10023 (KPF) (BCM)

          Dear Judge Moses:

                  Pursuant to the scheduling order in this Social Security case, the administrative record is
          due to be filed by March 30, 2021. We write respectfully to request, with the consent of
          plaintiff’s counsel, that time for filing the record be adjourned for 60 days, until June 1, 2021.
          The reason for this request is the agency needs more time to prepare the record. No prior
          adjournment has been requested in this case. We appreciate the Court’s consideration of this
          request.
Application GRANTED to the extent that the
                                                        Respectfully,
deadline to file the certified administrative
record is EXTENDED to June 1, 2021. No                  AUDREY STRAUSS
further extensions of this deadline will be             United States Attorney
granted absent compelling circumstances.
SO ORDERED.
                                                By:             s/ Susan D. Baird
                                                        SUSAN D. BAIRD
____________________________                            Assistant United States Attorney
Barbara Moses, U.S.M.J.                                 tel. (212) 637-2713
April 1, 2021                                           Susan.Baird@usdoj.gov

          cc: Charles E. Binder, Esq.
